Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because word counts exceed 150.  Correction is required.  See MPEP § 608.01(b).
Claim Objection
Claims 1 & 8 are objected to. These claims recite at the end “executing, by the target management server, the cluster management request, if the authentication is successful.” But does not make clear how the target management server gets to know that authentication is successful as authentication is done at the cluster management server.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention.
Claims 1, & 8 recite the limitations “a cluster authentication server” after the preamble but recite “a target cluster authentication server” at the second last paragraph of these claims. It is not clear whether they are same or different and hence makes the claim indefinite.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the cloud management platform is configured to, in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitation “the cloud management platform is configured to”, in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter

Claims 1-19 will be allowed if Applicant rewrite claims 1 & 8 to overcome claim objection as well as rejections 112b issued for these claims. And also files a new abstract that overcomes specification objection issued.
          The closest prior arts made of recorded in pto-892 but not used in this office action. are following: 
Bao (US20170171200) teaches a user device may request access to a service provided by an application server. The application server may request that an identity server authenticate the user device. The identity server may have a network authentication system assist with the authentication of the user device. Once authenticated by the network authentication system, the application server may be informed and may grant the user device access to the requested service. Additionally, the identity server may help determine whether the user device is a security threat by comparing user information from the network authentication system with user information from the application server. Additionally, the network authentication system may provide the application server with user information to enable the application server to automatically register the user device for a particular service. 
Kim (US20200379794) teaches a method for containerizing an application in a cloud platform has effects of providing an isolated application execution environment, allowing independent resource allocation, enabling multiple applications to operate on the same host, allowing fast handling through OS-level virtualization, enabling efficient deployment and updating due to a small size of container image, and allowing the container image to be moved anywhere.  
Li (US20180270219) teaches techniques described herein may be used to centralize authentication and authorization for accessing cloud services provided by different cloud platform deployments. A user equipment (UE) may provide user information to a cloud admin server. The cloud admin server may authenticate and authorize the UE locally and then initiate a sign on procedure with each cloud platform deployment. The sign on procedure may include obtaining user group information for the user and providing the user group information to the cloud platform deployments so that the cloud platform deployments may return permission information without having to each perform an authentication and authorization procedure. The cloud admin server may relay the permission information to the UE, and the UE may use the permission information to access any/all of the cloud services. 
Germann (WO2013174437A1as mentioned in IDS dated 5/17/2021) teaches a method of provisioning a virtual machine (VM) to a computing network (401), a VM manager or provisioner (403, 408) encrypts a virtual machine using a key bound to at least one security profile indicative of one or more security requirements that a computing resource (402) of the computing network (401) must satisfy in order to be able to decrypt the VM. A key for use in decrypting the VM has previously been sealed into multiple (and preferably into all) computing resources (402) in the network into which the VM is to be provisioned, and has been sealed such that a computing resource can obtain the key only if it is in a state that satisfies the security profile, or at least one security profile, to which the key is bound The VM manager or provisioner (403, 408) creates a VM launch package that includes the encrypted VM and that also includes a key that may be used in decrypting the encrypted VM. When the VM launch package is received at a computing resource (402), the computing resource will not be able to recover the key for use in decrypting the VM - and hence will be unable to decrypt the VM - unless the computing resource satisfies the security requirements indicated by the security profile. The VM manager or provisioner can thus be sure that the VM will not be launched on a computing resource that does not meet the desired security profile. Alternatively the VM manager or provisioner (403, 408) may send a token corresponding to a desired security profile with an encrypted VM. A computing resource uses the token to obtain a key to decrypt the VM but the computing resource will not be able to recover the key unless the computing resource satisfies the security requirements indicated by the token.
Shau (US9594601as mentioned in IDS dated 5/17/2021) discloses a processing device receives a starting cluster layout for a first cluster, a target cluster layout for the first cluster, and a cluster management operation for creating or modifying the first cluster. The processing device determines a plurality of node level tasks to transition the first cluster from the starting cluster layout to the target cluster layout, determines dependencies between the plurality of node level tasks, and determines an order for the plurality of node level tasks based on the cluster management operation and the dependencies. The processing device then creates an execution plan that divides the cluster management operation into the plurality of node level tasks in the determined order.
Shivanna (US20180041496 as mentioned in IDS dated 5/17/2021) discloses a system which may include a network device, a new server connected to the network device, and a management server communicatively connected to a cloud-based service and the network device. The management server may include a server deployment engine to discover the new server in the system using the network device, obtain an encrypted data blob associated with the new server from the cloud-based service, establish a trust, via a secure protocol, with the new server using the encrypted data blob, and deploy the new server in the system upon establishing the trust with the new server. 
 Yoo (US20180013738) teaches a client system authentication method, a client device, and an authentication server. The client system authentication method includes acquiring a shared key to be shared between a client system and an authentication server in cooperation with the authentication server, generating a virtual address of the client system using identification information of the client system and the shared key, transmitting registration request information including the virtual address to the authentication server, and receiving an authentication key for the client system from the authentication server. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497